Plaintiff insisted that there was collusion between Waid the deputy sheriff and Hunt the defendant, to have the property satisfy the judgment; that Rhoades, the man who called on plaintiff first in relation to it, was sent there by Waid and Hunt for that purpose, and denied that Waid had sufficient authority from plaintiff to bind him to the arrangement made.
Defendant insisted that Waid had full'authority from the letter written by plaintiff to him, to make the arrangement, and that it was done in good faith.
Beardsley, Justice.
Held, that Waid’s authority was sufficient to settle the judgment in that way, and there was nothing appeared in the papers to show fraud in the transaction. Motion denied, with costs.